Citation Nr: 1203092	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus and PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was previously before the Board in February 2011, at which time the claims of service connection for fibromyalgia and hypertension were denied.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  The parties entered into a Joint Motion for Remand.  In an Order dated in August 2011, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion for Remand. 

The Board notes that the Veteran has been assigned a total disability rating (TDIU) as of September 20, 2005.  

The issues of service connection for GERD, hiatal hernia, and irritable bowel syndrome, as well as a sleep disorder, were REMANDED to the Department of Veterans Affairs Regional Office in the February 2011 Board decision.  Thus, such issues are not before the Board at this time as they have not been re-certified as of this date.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Concerning the Veteran's claim for fibromyalgia, that disorder was referenced in a November 2007 VA psychiatric examination.  Thus, the case should be remanded for a VA examination to determine the nature and etiology of any fibromyalgia found.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, in December 2011 new argument and evidence, in the form of a medical treatise, was submitted by the Veteran's representative.  This should be considered by the RO, following completion of the examination.

Concerning the Veteran's claim for hypertension, the joint remand indicated that the Veteran had sufficiently claimed that this condition is secondary to his PTSD.  However, the Board did not adjudicate this claim and there is no medical opinion concerning this alternative theory of receiving compensation for hypertension.  Thus, the Board remands for a VA examination to determine if the Veteran has hypertension which is secondary to any service-connected disability to specifically include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he currently has fibromyalgia that is related to service or is secondary to or aggravated by any service-connected disability.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  For any disability found, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the disability was incurred in service.  Then the examiner should opine whether any diagnosed disability has been caused or permanently worsened beyond its natural progression by any of the Veteran's service-connected disabilities.  In considering these questions, the examiner should specifically consider all medical treatise evidence of record.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.  

2.  Schedule the Veteran for a VA examination to determine whether he currently has hypertension that is related to service or is secondary to or aggravated by any service-connected disability.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  For any disability found, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the disability was incurred in service.  Then the examiner should opine whether any diagnosed disability has been caused or permanently worsened beyond its natural progression by any of the Veteran's service-connected disabilities.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


